Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 1, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-21-00670-CV



                  IN RE LEWIS FOOD TOWN, INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               80th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2020-60977

                         MEMORANDUM OPINION

      On November 17, 2021, relator Lewis Food Town, Inc. filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Jeralynn Manor, presiding judge of the 80th District Court of Harris County, to
vacate her September 27, 2021 order granting real party in interest’s motion to strike
relator’s expert’s counteraffidavits and October 21, 2021 order denying relator’s
motion for reconsideration.

      Relator has not established that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




                                          2